Citation Nr: 1742885	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  17-30 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1960 to August 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in St. Paul, Minnesota.

Although the RO reopened the Veteran's claim for service connection for a low back disorder in the March 2017 rating decision, the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

Additional evidence, notably additional VA and private treatment records, was uploaded into the electronic record after the May 2017 Statement of the Case without consideration by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2016).  The additional evidence is not pertinent to the claims adjudicated herein (any relevant information is cumulative).  Thus, there is no need to remand for consideration in the first instance.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

1. A February 1983 rating decision denied service connection for a back condition based essentially on a finding that the Veteran's service treatment records did not diagnose a low back condition or show any treatment for such; the Veteran's last previous attempt to reopen a claim seeking service connection for a low back disorder was denied by an April 2016 rating decision.
2. Additional evidence received since the RO's April 2016 rating decision, which denied reopening the claim of entitlement to service connection for low back disorder, does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received since the RO's April 2016 rating decision which denied reopening the claim to entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156, 20.1103.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated August 2007 and October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including Metropolitan Neurosurgery, Mayo Clinic, Federal Prison Medical Center, and Social Security Administration (SSA) records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his low back disorder. 

The Veteran was afforded a VA examination in February 2017.  Generally, if VA has provided an examination, VA must ensure that exam is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  However, if an examination has been provided with respect to a petition to reopen, and the petition to reopen is being denied, the adequacy of the examination that was provided is moot, as a readjudication of the merits of the appellant's claim is barred by statute.  Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007).  Therefore, a discussion of the adequacy of any examination provided is not required since the Board is not reopening the claim.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.
  
II.  New and Material

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

The Veteran's claim for service connection for a low back disorder was denied initially in a February 1983 rating decision based essentially on a finding that his service treatment records did not diagnose a low back condition or show any treatment for such.  Subsequent to the February 1983 rating decision the Veteran has attempted to reopen his claim for such on multiple occasions and been denied in other rating decisions and by the Board.  The Veteran's claim for service connection for a low back disorder was most recently denied by the RO in an April 2016 because the evidence did not suggest that a diagnosed low back disorder was incurred in or otherwise related to service.  The Veteran did not file a notice of disagreement with the April 2016 rating decision; instead, in January 2017, he filed a claim to reopen a claim.

The Board recognizes that the Veteran's January 2017 claim was received within one year of the April 2016 rating decision.  According to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As will be discussed in greater detail below, new and material evidence has not been received in this case, to include within the one year period following the April 2016 rating decision.  As the Veteran also did not file a notice of disagreement with that decision, it is now final.  38 C.F.R. § 20.1103.  

At the time of the April 2016 rating decision, the evidence of record included the Veteran's service treatment records (STRs) which did not show any complaints or treatment for a back disability or any disability of the spine; his postservice treatment records and reports from prior VA examinations of the low back showing postservice diagnoses of low back disorder; and statements from the Veteran in which he asserted that he had a low back condition related to his duties as a radio repairman in service.  Significantly, the Veteran has at various times contended that in 1962 he was a radio repairman on an understaffed island and wound up in charge of the transmitters that needed to be repaired.  These weighed about 300 pounds apiece and were stacked up.  He had to lift them down from the stack and, in the end, he developed low back pain.  In other statements (to include to VA examiners), the Veteran has asserted that one of the transmitters fell on his back in service and/or that he broke his back in service.  He also has, at times, claimed exposure to herbicide agents and other chemicals in service, and asserted that his low back problems are due to Agent Orange and other chemical exposure.  

In the April 2016 rating decision, the RO considered the Veteran's histories of in-service injury, symptoms since the in-service injury, and post-service medical records.  The RO determined that the Veteran's written statement that his low back disorder was caused by exposure to herbicide agents did not show required service in Vietnam, nor show evidence of exposure to herbicides during military service, nor establish an event, disease or injury in service.  Furthermore, the RO reasoned that a low back disorder was not one of the chronic diseases that VA presumed to be related to herbicide agents exposure.  

Evidence received since the April 2016 includes a letter from the State of Minnesota Office of the Attorney General with the Veteran's handwritten notes, June 1962 STRs regarding emergency sick call with the Veteran's handwritten notes, an excerpt of a VA examination for mental disorders and correspondence from VA with the Veteran's handwritten notes, a copy of an April 2016 rating decision with the Veteran's handwritten notes, handwritten letters on VA correspondence regarding lack of help the Veteran felt he had not received from VA, Metropolitan Neurosurgery records with the Veteran's handwritten notes, Mayo Clinic records, an attorney letter regarding divorce, VA medical center (VAMC) Sioux Falls records with the Veteran's handwritten notes, VA Midwest Health Care Network records with the Veteran's handwritten notes, a copy of a United Stated District Court Motion to Suppress Veteran's statements, a VA Report of contact to a Senator's office with the Veteran's handwritten notes, newspaper articles regarding VA with the Veteran's handwritten notes, an August 1979 doctor's letter regarding the Veteran injuring his back while mowing the lawn, a May 1992 VA letter with the Veteran's handwritten notes, Olmsted County Veteran Service Officer letters with Veteran's handwritten notes, June 1984 VAMC outpatient services (OPS) St. Cloud records with the Veteran's handwritten notes, and Rochester Chiropractic records.  

The evidence added to the record after the April 2016 rating decision is cumulative of previously considered evidence, which already revealed the Veteran's history of in-service injury and the existence of a current disorder.  Notably, the Veteran has submitted an August 2016 treatment record from Metropolitan Neurosurgery, and asserted that this contains evidence of a positive nexus opinion between his current low back disorder and his service.  However, a careful reading of the treatment record shows that it does not contain an opinion regarding the etiology of the Veteran's low back disorder but rather, recites history that the Veteran presented to his treating physician (namely, his complaint that his neck and back pain started when he was in the service approximately 55 years ago and had a radio transmitter fall on him).  Such allegations from the Veteran were previously considered by the RO (and the Board).  

The evidence submitted since the last final decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and raise a possibility of substantiating the claim.  The Board acknowledges that the threshold or reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. At 110.  Thus, reopening of the claim is not warranted.  







ORDER

As new and material evidence has not been received, reopening of the claim for service connection for a low back disorder is denied.  




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


